DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed January 5, 2022 is acknowledged.  Claims 1-3, 5, 7-10, 17, 18, 21-26, 30, 32, 35, 37, 38, 40, and 41 are pending in the application.  Claims 1-3, 5, 7-9, and 22-26 have been withdrawn from consideration.  Claims 4, 6, 11-16, 19, 20, 27-29, 31, 33, 34, 36, and 39 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 10, 17, 18, 21, 30, 32, 35, 37, 38, 40, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finkel et al. WO 9965323 (hereinafter “Finkel”) in view of Rostagno et al. GB 1219996 (hereinafter “Rostagno”).
With respect to claim 10, Finkel teaches making a heat resistant chocolate.  A chocolate formulation comprising cocoa butter (fat components) and other ingredients was prepared (step b), the preparation is conched (step c), and polyol is mixed with the chocolate formulation in an amount of 0.5 to 20 wt%.  Finkel is also silent with respect to the polyol being encapsulated or gelled (Abstract; P8, L10-12 and 27-29; P9, L16-P10, L15; Examples, P10-P12; and P14, claims 1 and 3).  
The range of polyol of 0.5 to 20 wt % as taught by Finkel encompasses the claimed range of between about 0.5 and about 1.25 wt% of polyol.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
However, Finkel does not expressly disclose mixing dextrose monohydrate with the conched chocolate formulation.
Rostagno teaches preparing a heat resistant chocolate.  From 0.1% to 3% by weight of reducing sugar such as dextrose monohydrate (ground amorphous sugar is added to the chocolate in an amount of 1 to 10% by weight of the chocolate, and the quantity of reducing sugar added provides a ratio of amorphous sugar : reducing sugar of between 70:30 and 90:10) is mixed with conched chocolate (P1, L9-16 and 76-79; P1, L87-P2, L13; P2, L29-35; 87-92; and P3, L6-16).  The range of dextrose monohydrate taught in Rostagno encompass the presently claimed range of between 0.5 and 1.25 wt% of dextrose monohydrate.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
It would have been obvious to one of ordinary skill in the art at the time of the invention, given the teachings of Rostagno, to select dextrose monohydrate based in its suitability for its intended purpose in the method of Finkel with the expectation of successfully preparing a heat resistant chocolate product. One of ordinary skill in the art would have been motivated to do so because Finkel  (Abstract) and Rostagno (P1, L9-11) similarly teach preparing heat resistant chocolate products, Rostagno teaches the chocolate products are heat resistant to a high degree (P2, L77-81), Finkel teaches other ingredients known in the art may be included in the chocolate (P10, L9-10), and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).	
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Finkel in view of Rostagno also does not expressly teach combining the polyol and the dextrose monohydrate and adding the combination to the conched chocolate formulation.  Given that Finkel and Rostagno teach adding the components to the conched ingredients prior to tempering the chocolate (Finkel: P8, L10-12 and 27-29; P9, L30-P10, L15; and Examples, P10-P12; Rostagno: P3, L6-16), the sequence in which the polyol and dextrose are added to the conched mixture is not seen as critical, and making in one component an article which has formerly been formed into multiple components involves only routine skill in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the polyol and dextrose monohydrate and mix the combination with the conched chocolate formulation in the method of Finkel in view of Rostagno with the expectation of successfully preparing a heat resistant chocolate product To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” The use of one piece construction instead of the structure disclosed in the prior art would be obvious.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 17, Finkel in view of Rostagno does not expressly disclose reducing the particle size of the polyol and dextrose monohydrate combination.  Given that Rostagno teaches heat resistant effect is related to particle size and adjusting the particle size to obtain a specified degree of heat resistance (P2, L5-13) and such a modification would have involved a mere change in the size (or dimension) of a component, it would have been obvious to one of ordinary skill in the art at the time of the invention to reduce the particle size of the polyol and dextrose monohydrate combination of Finkel in view of Rostagno with the expectation of successfully preparing a heat resistant chocolate product.  Mere scaling up or down of a prior art process capable of being scaled up or down.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
With respect to claim 18, modified Finkel teaches reducing the particle size of the chocolate since Finkel teaches the chocolate may be refined and subjected to mixing (low shear or high shear) (P9, L30-P10, L15).
Regarding claim 21, modified Finkel teaches molding the chocolate (P8, L27-29; Examples, P10-P12).
With respect to claim 30, Finkel teaches making a heat resistant chocolate.  A chocolate formulation comprising cocoa butter (fat components) and cocoa liquor (remaining component) was prepared (step b), the preparation is mixed and conched (step c), and glycerin is mixed with the chocolate formulation in an amount of 0.5 to 20 wt%.  Finkel is also silent with respect to the glycerin being encapsulated or gelled (Abstract; P8, L10-12 and 27-29; P9, L16-P10, L15; Examples, P10-P12; and P14, claims 1 and 3).  
The range of glycerin of 0.5 to 20 wt % as taught by Finkel encompasses the claimed range of between about 0.5 and about 1.25 wt% of glycerin.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
However, Finkel does not expressly disclose mixing dextrose monohydrate with the conched chocolate formulation.
Rostagno teaches preparing a heat resistant chocolate.  From 0.1% to 3% by weight of reducing sugar such as dextrose monohydrate (ground amorphous sugar is added to the chocolate in an amount of 1 to 10% by weight of the chocolate, and the quantity of reducing sugar added provides a ratio of amorphous sugar : reducing sugar of between 70:30 and 90:10) is mixed with conched chocolate (P1, L9-16 and 76-79; P1, L87-P2, L13; P2, L29-35; 87-92; and P3, L6-16).  The range of dextrose monohydrate taught in Rostagno encompass the presently claimed range of between 0.5 and 1.25 wt% of dextrose monohydrate.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
It would have been obvious to one of ordinary skill in the art at the time of the invention, given the teachings of Rostagno, to select dextrose monohydrate based in its suitability for its intended purpose in the method of Finkel with the expectation of successfully preparing a heat resistant chocolate product. One of ordinary skill in the art would have been motivated to do so because Finkel  (Abstract) and Rostagno (P1, L9-11) similarly teach preparing heat resistant chocolate products, Rostagno teaches the chocolate products are heat resistant to a high degree (P2, L77-81), Finkel teaches other ingredients known in the art may be included in the chocolate (P10, L9-10), and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).	
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Finkel in view of Rostagno also does not expressly teach combining the glycerin and the dextrose monohydrate and adding the combination to the conched chocolate formulation.  Given that Finkel and Rostagno teach adding the components to the conched ingredients prior to tempering the chocolate (Finkel: P8, L10-12 and 27-29; P9, L30-P10, L15; and Examples, P10-P12; Rostagno: P3, L6-16), the sequence in which the glycerin and dextrose are added to the conched mixture is not seen as critical, and making in one component an article which has formerly been formed into multiple components involves only routine skill in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the glycerin and dextrose monohydrate and mix the combination with the conched chocolate formulation in the method of Finkel in view of Rostagno with the expectation of successfully preparing a heat resistant chocolate product To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” The use of one piece construction instead of the structure disclosed in the prior art would be obvious.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 32, Finkel in view of Rostagno teaches the dextrose monohydrate is ground to a particle size not exceeding 20 microns (Rostagno:P2, L1-5).
With respect to claim 35, absent any clear and convincing evidence to the contrary, the characteristic of the heat resistant chocolate having an increased heat resistance as compared to a corresponding fat based chocolate composition prepared with a polyol but without dextrose monohydrate would naturally occur from said method since Finkel (Abstract) and Rostagno (P1, L9-16) positively recite all of the claimed ingredients and teach the claimed method steps to prepare a heat resistant chocolate, Rostagno teaches the chocolate products comprising dextrose monohydrate are heat resistant to a high degree (P2, L77-81), and this characteristic is an intended result of the claimed process.
Regarding claims 37 and 40, Finkel in view of Rostagno teaches the chocolate comprising polyol (glycerin) and dextrose monohydrate has a viscosity that is substantially the same as a chocolate that does not contain the additives, is handled in substantially the same manner as a chocolate that does not contain the additives, and has a suitable viscosity during the process (Finkel: P8, L18-22; Rostagno: P3, L6-16).
With respect to claims 38 and 41, Finkel in view of Rostagno teaches adding the components to the conched chocolate formulation prior to tempering the chocolate (Finkel: P8, L10-12 and 27-29; P9, L30-P10, L15; and Examples, P10-P12; Rostagno: P3, L6-16).

Response to Amendment
The Declaration filed January 5, 2022 is insufficient to overcome the rejection of claims 10, 17, 18, 21, 30, 32, 35, 37, 38, 40, and 41 based upon Finkel in view of Rostagno as set forth in the last Office action because of the following reasons:
It is unclear if the Declaration was intended to be filed under 37 CFR 1.132 as it was not indicated in the document.  Applicant is reminded an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
A proper showing of unexpected results has not been presented to the office for consideration, and therefore this argument is not persuasive.  A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

The Declaration indicates the unique interaction between glycerin and dextrose monohydrate influenced the physical properties of the chocolate matrix in a manner that was unexpected and synergistic when compared with contributions each of the individual ingredients made to the physical properties of the Control chocolate.  With regard to Resistance to Deformation, the unique interaction of 1% glycerin and 1% dextrose monohydrate recipe resulted in something significantly improved and outperformed 1% glycerin recipe.  With regard to Structural Integrity, results for the recipe with a combination of glycerin and dextrose monohydrate were surprising since the combination neither significantly enhanced the structural integrity through the interaction nor did it significantly decrease integrity with the added dextrose monohydrate.  The recipe with a combination of glycerin and dextrose monohydrate produced chocolate with improved heat robustness without compromise or sensory factors that are otherwise seen when pursing such levels of heat robustness.  The ideal heat robustness was achieved through the surprising and unique interaction discovered between glycerin and dextrose monohydrate.  This interaction delivered a processable chocolate with an appropriate level or resistance to deformation, retained adequate structural integrity, and provided a Sensory experience similar to the control at 20⁰C across a range of eating temperatures.
Examiner disagrees.  There is no significant difference between the chocolate prepared with glycerin alone and the chocolate prepared with a combination of glycerin and dextrose monohydrate.  The chocolate recipe with a combination of glycerin and dextrose monohydrate has an overlapping resistance to deformation as the chocolate recipe with glycerin.  Additionally, the structural integrity of the chocolate containing glycerin and dextrose monohydrate was substantially similar to that of the chocolate containing glycerin.  Further, Finkel teaches heat-resistant chocolate products prepared with glycerin have a reduced tendency to melt or deform at elevated temperatures, may be handled in the same manner as unmodified compositions, and have the taste, texture, and mouth feel of traditional chocolate (P1, L14-20; and P7, L20-24).  Thus, the characteristics of the inventive chocolate described in the Declaration are indeed expected.  Applicant is reminded any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).  In other words, the unexpectedness must be sufficient “to secure the validity of the claims in suit.” Syntex (U.S.A.) LLC v. Apotex, Inc., 407 F.3d 1371, 1381 (Fed. Cir. 2005) and MPEP 716.02.  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.").
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of the nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant’s arguments filed January 5, 2022 have been fully considered.
Due to the amendments to the claims, the 35 USC 112 rejection in the previous Office Action has been withdrawn (P6).
Applicant argues a person of ordinary skill in the art at the time of Applicant's priority filing, given the teachings of Finkel and Rostagno, would not have been motivated to carry out the presently claimed methods in order to make a chocolate containing both dextrose monohydrate and glycerin. This is particularly true given that neither of the cited references contains any suggestion that it might be beneficial to use a combination of glycerol and dextrose monohydrate in a chocolate product, as recited in the present claims.  Rostagno makes no suggestion that dextrose monohydrate itself provided heat resistance to the resulting chocolate product.  Thus, Rostagno provides no evidence as to the suitability of dextrose monohydrate for providing or enhancing heat resistance in the chocolate of Finkel (P6-P7).
Examiner disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine is found within the references themselves as well as the knowledge generally available to one of ordinary skill in the art.  As discussed above, it would have been obvious to one of ordinary skill in the art at the time of the invention, given the teachings of Rostagno, to select dextrose monohydrate based in its suitability for its intended purpose in the method of Finkel with the expectation of successfully preparing a heat resistant chocolate product. One of ordinary skill in the art would have been motivated to do so because Finkel  (Abstract) and Rostagno (P1, L9-11) similarly teach preparing heat resistant chocolate products, Rostagno teaches utilizing dextrose monohydrate stabilizer in a heat resistant chocolate and the chocolate products are heat resistant to a high degree (P1, L87-92; and P2, L77-81 and 87-92), Finkel teaches other ingredients known in the art may be included in the chocolate (P10, L9-10), and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.
Applicant argues the Examiner has not provided any evidence for the assertion that the inclusion of both glycerin and dextrose monohydrate in a chocolate composition amounts to using the ingredients based on their suitability for the intended use. Rather, it is Applicant's specification that provides evidence of the beneficial combination of glycerin and dextrose monohydrate for providing improved heat resistance to chocolate (P7).
Examiner disagrees.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues the specification (e.g., in the Working Examples) establishes such a coactive, cooperative relationship. As further evidence of the cooperative relationship, Applicant submits herewith a Declaration (Desig. ID 8 of the attached Substitute Disclosure Form) from inventor Barry Glazier.  In the Declaration, Mr. Glazier states that the solution identified in the patent - the combination of glycerin and dextrose monohydrate - allowed the inventors to achieve better heat robustness results, without simply trading off one factor or property (processability, the ability to meet consumers' expectations of structure and organoleptic properties, and resistance to heat as evidenced by resistance to deformation and by enhanced structural integrity at elevated temperatures) against another. Thus, the Declaration clearly establishes a coactive, cooperative relationship between glycerin and dextrose monohydrate - a relationship that was not disclosed or even suggested in the combination of cited references (P7-P8.
Examiner disagrees.  The characteristics described by the Applicant are indeed expected in view of the prior art.  As discussed above, Finkel teaches heat-resistant chocolate products prepared with glycerin have a reduced tendency to melt or deform at elevated temperatures, may be handled in the same manner as unmodified compositions, and have the taste, texture, and mouth feel of traditional chocolate (P1, L14-20; and P7, L20-24).  Additionally, Rostagno teaches utilizing dextrose monohydrate stabilizer in a heat resistant chocolate and the chocolate products are heat resistant to a high degree (P1, L9-11 and 87-92; and P2, L 87-92).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793